        Case 1:19-cr-00220-CCC Document 52 Filed 08/25/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   CRIMINAL NO. 1:19-CR-220
                                          :
             v.                           :   (Judge Conner)
                                          :
BARRY LEE HOLLAND,                        :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 25th day of August, 2020, upon consideration of defendant’s

motion (Doc. 43) to suppress evidence, and for the reasons stated in the

accompanying memorandum of today’s date, it is hereby ORDERED that the motion

is DENIED.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
